MEMORANDUM
BROOKS, Chief Judge.
This matter is before the Court on the defendants’ MOTION TO DISMISS and the MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PURSUANT TO RULE 12(b)(1) AND (6) OF THE RULES OF CIVIL PROCEDURE which were filed on March 23, 1992. The plaintiff has not filed a response to this motion.
Pursuant to the Rules of Civil Procedure, a motion for dismissal may be made by the defendants, alleging “lack of jurisdiction over the subject matter” or “failure to state a claim upon which relief can be granted.” Fed.R.Civ.P. 12(b)(1), (6). “The first rule of judicial self-restraint ... requires that a complaint which fails to allege federal jurisdiction be dismissed.” Hemmings v. Barian, 822 F.2d 688, 693 (7th Cir.1987). When ruling on a motion to dismiss for failure to state a claim, the “complaint should not be dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Conley v. Gibson, 355 U.S. 41, 45-46, 78 S.Ct. 99, 102, 2 L.Ed.2d 80 (1957).
In the present controversy, the plaintiff alleges a violation of the Agricultural Credit Act of 1987 [hereinafter ACA]. According to the plaintiff, this violation deprived him of valuable property rights since he was deprived of the opportunity to repurchase land which plaintiff had deeded to the Federal Land Bank during the course of a bankruptcy proceeding. In essence, the plaintiff is pursuing a private right of action under the ACA 1987.
On October 22, 1990, this Court issued a Judgment Entry in the case of Saltzman v. Farm Credit Services of Mid-America, ACA, EV 90-52-C. In the Saltzman case *1081this Court concluded that the ACA does not provide a private right of action. This decision was affirmed by the Seventh Circuit, Saltzman v. Farm Credit Services of Mid-America, ACA, 950 F.2d 466 (7th Cir.1991).
Thus, within the Seventh Circuit, there is no express or implied private, right of action under the ACA. Therefore, this Court does not have subject matter jurisdiction over the plaintiff’s claim.
After having duly considered the foregoing as well as the relevant law, the Court hereby GRANTS the defendants’ MOTION TO DISMISS.
This is the final judgment of the Court.
IT IS SO ORDERED.